Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 3/5/2021 is entered. Claims 1-23 are cancelled and claims 24-41 are new. Claim 41 lacks a status identifier as required by 37 CFR 1.121 but is understood to be new.
Claim Objections
Claims 24 and 36 are objected to because of the following informalities:  
claim 24 recites “a second temperature of air of with the exterior space”.  
Claim 36 recites “in response to determining to heat the water via the heat source… the heat source deactivate” which is grammatically incorrect (in the portion after the ellipsis) and further is a typographical error as the first recitation of “the heat source” should recite ==the refrigerant from the third heat exchanger--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heat source” includes the generic/nonce term “source” coupled with the function of “to output heat to the water”, “heating the water”, or “heat the water” as found in 25-29, 32, and 36-41 (including by way of dependency). A return to the specification provides an electric heating element or a gas burner [0025]. Thus the heat source will be interpreted as the same or equivalents thereof. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a water heater” in the clause beginning with “a third heat exchanger”; however a water heater was previously claimed and therefor this recitation lacks proper antecedent basis.
Claim 30 recites “the pump” which lacks antecedent basis. The pump will be read as –the compressor- for the purpose of examination.
Claims depending from a rejected claim are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 26-41 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Tamaki et al (US 9,377,224) or, in the alternative, under 35 U.S.C. 103 as obvious over Tamaki et al (US 9,377,224) in view of Shimizu et al (US 4,943,003).
Regarding claim 24, Tamaki discloses a system comprising:
a water heater (303) having a heat source (heat of compression and latent heat of evaporation provide a source of heat to the water heater);
a refrigerant circuit (100) configured to transport a refrigerant therethrough;
a first heat exchanger (9a) in fluid communication with the refrigerant circuit, the first heat exchanger configured to exchange heat between the refrigerant and air for a conditioned space;
a second heat exchanger (4) in fluid communication with the refrigerant circuit, the second heat exchanger configured to exchange heat between the refrigerant and air of an exterior space that is thermally separated from the conditioned space;
a third heat exchanger (14a) in fluid communication with the refrigerant circuit, the third heat exchanger configured to exchange heat between the refrigerant and water associated with the water heater (303);
a compressor (1) in fluid communication with the refrigerant circuit, the compressor configured to move the refrigerant through the refrigerant circuit; and
a controller (101) configured to:
receive temperature data from one or more temperature sensors (204, 207, and 211-213), the temperature date indicating a first air temperature of the conditioned space (indicated by temperature sensor 207a), a second air temperature of air of the exterior space (with temperature sensor 204), and a temperature of the water (with temperature sensors 211-213);
determine, based at least in part on the water temperature, whether to heat the water (step S16 of figure 8);
determine, based at least in part on the first air temperature, whether to heat or cool the conditioned space (step S21 of figure 8); and
output instructions to heat the water and/or instructions to heat or cool the conditioned space (figures 8, 25, and 28 include operations based on temperature determination).
Further regarding the “heat source”, to the extent applicant argues that the heat source as claimed is separate from the refrigerant circuit, Shimizu is provided. Shimizu discloses a water heater using both a refrigerant circuit for heating as well as a heat source using kerosene. It would have been obvious to one of ordinary skill in the art to have provided Tamaki with a heat source as taught by Shimizu in order to provide alternative energy source heating to utilize the cheapest available heat source as taught by Shimizu.
Regarding claim 26, Tamaki discloses the controller is further configured to:
(v) output instructions (operation shown in figure 6) for the refrigerant to flow from the compressor (1), to the first heat exchanger (9a), to the third heat exchanger (14a), and to the second heat exchanger (4), thereby providing heated air to the conditioned space and refrigerant heat to the water; and
(vi) output instructions (operation shown in figure 4) for (a) the refrigerant to flow from the compressor (1), to the first heat exchanger (9a), and to the second heat exchanger (4), (b) the refrigerant to bypass the third heat exchanger (14a), and (c) the heat source to output heat to the water, thereby providing heated air to the conditioned space and heat to the water (Tamaki from figure 4 provides the heating of the conditioned space with the refrigerant circuit; as modified above Shimizu provides for heating of the water with boiler 7).
Regarding claim 27, Tamaki and Shimizu disclose the controller is further configured to:
in response to determining to heat the water, determing, based on at least in part on the first air temperature (207a corresponds to indoor air temperature), the second air temperature (204 corresponds to ambient temperature), and the water temperature (211-213), to heat the water via the heat source (boiler 7 of Shimizu)or to heat the water via refrigerant heat from the third heat exchanger (from s21 Tamaki includes heating determination of hot water based on indoor temp; Shimizu uses water temperature and second or ambient air temperature to at step R2 to determine utilization of heat pump or heat source boiler).
Regarding claim 28, Tamaki and Shimizu disclose wherein when determining to heat the water via the heat source or to heat the water via refrigerant heat from the third heat exchanger comprises:
calculating a first coefficient of performance that is representative of a system efficiency associated with heating the water via refrigerant from the third heat exchanger (Shimizu provides for calculation at R19 for cost to heat with refrigerant and thus includes a coefficient of performance); and
calculating a second coefficient of performance that is representative of a system efficiency associated with heating the water via the heat source (Shimizu provides for calculation at R20 for cost to heat with kerosene and thus includes a coefficient of performance).
Regarding claim 29, Tamaki and Shimizu disclose wherein the controller is further configured to:
output instructions for heating the water via refrigerant heat from the third heat exchanger in response to determining that a ration between the first coefficient of performance and the second coefficient of performance is greater than 1.0 (inequality at step R23 provides for a ratio greater than 1 resulting in heating via heat pump at R22); and
output instructions for heating the water via the heat source in response to determining that the ratio between the first coefficient of performance and the second coefficient of performance is less than 1.0 (inequality at step R23 provides for a ratio less than 1 resulting in heating via kerosene at R24).
Additionally regarding utilizing an inequality vs a ratio because merely dividing both sides of the inequality by the calculated cost of electricity is a mere rearrangement of variables of a mathematical statement it is regarded as inherent in the control. Alternatively the simple substitution for one known comparison (an inequality) for another (a ratio) achieving predictable results has been held to be obvious to one of ordinary skill.
Regarding claim 30, Tamaki discloses one or more valves (2 and 3) configured to transition between a first state and a second state, the first state (figure 6 taken as example of first state) directing refrigerant sequentially from the pump/compressor (1) to the first heat exchanger (9a) and the third heat exchanger (14a), and the second state (figure 7 taken as example of second state) directing refrigerant sequentially from the pump/compressor (1) to the third heat exchanger (14a) to the first heat exchanger (9a).
Regarding claim 31, Tamaki discloses the controller is further configured to output instructions for the one or more valves to transition between the first and second states (figure 2 shows that controller 101 outputs signals to valves 2 and 3).
Regarding claim 32, Tamaki and Shimizu disclose the controller is configured to output the instructions for the one or more valves to transition between the first and second states based on at least in part on the determination of whether to heat the water via the heat source, the third heat exchanger, or a combination thereof (figure 4 of Shimizu discloses the determination of heat source or refrigerant heat and further includes an analogous reversing valve; when applied to Tamaki the consideration of heat source is applied to the controller similarly).
Regarding claim 33, Tamaki discloses a fan (10a) configured to move air across the first heat exchanger (9a) and into the conditioned space, the controller being configured to output instructions for operation of the fan (figure 2 shows controller 101 outputs signal to 10a).
Regarding claim 34, Tamaki discloses the one or more temperature sensors comprise:
a first temperature sensor (207a) configured to detect the first air temperature of the conditioned space and transmit first temperature data indicative of the first air temperature;
a second temperature sensor (204) configured to detect the second air temperature of the exterior space and transmit second temperature data indicative of the second air temperature; and
a third temperature sensor (211-213) configured to detect the water temperature and transmit third temperature data indicative of the water temperature,
the temperature data comprising the first temperature data, the second temperature data, and the third temperature data.
Regarding claim 35, Tamaki discloses the refrigerant circuit includes a bypass proximate the third heat exchanger (14a), the bypass configured to permit a portion of the refrigerant to flow through the third heat exchanger and another portion of the refrigerant to bypass the third heat exchanger (as shown in figure 6, refrigerant flowing through valve 2a bypasses the third heat exchanger 14a).
Regarding claim 36, Tamaki discloses a system comprising:
a water heater (303) having a heat source (heat of compression and latent heat of evaporation provide a source of heat to the water heater);
a refrigerant circuit (100) configured to transport a refrigerant therethrough;
a first heat exchanger (9a) in fluid communication with the refrigerant circuit, the first heat exchanger configured to exchange heat between the refrigerant and air for a conditioned space;
a second heat exchanger (4) in fluid communication with the refrigerant circuit, the second heat exchanger configured to exchange heat between the refrigerant and air of an exterior space that is thermally separated from the conditioned space;
a third heat exchanger (14a) in fluid communication with the refrigerant circuit, the third heat exchanger configured to exchange heat between the refrigerant and water associated with the water heater (303);
a compressor (1) in fluid communication with the refrigerant circuit, the compressor configured to move the refrigerant through the refrigerant circuit; 
one or more valves (2 and 3) in fluid communication with the refrigerant circuit and configured to direct or block a flow of the refrigerant through one or more portions of the refrigerant circuit; and
a controller (101) in communication with the compressor and valves configured to:
receive temperature data from one or more temperature sensors (204, 207, and 211-213), the temperature date indicating a first air temperature of the conditioned space (indicated by temperature sensor 207a), a second air temperature of air of the exterior space (with temperature sensor 204), and a temperature of the water (with temperature sensors 211-213);
determine, based at least in part on the water temperature, whether to heat the water (step S16 of figure 8);
in response to determining to heat the water via the refrigerant from the third heat exchanger, output instructions for (i) the one or more valves to direct a flow of refrigerant to the third heat exchanger (14a).
Tamaki lacks selecting between a heat source and the third heat exchanger.
Shimizu discloses a water heater using both a refrigerant circuit for heating as well as a heat source using kerosene. Shimizu further discloses selecting between said heat sources based on temperature data and adjusting valves to allow or block flow through a third heat exchanger (5). It would have been obvious to one of ordinary skill in the art to have provided Tamaki with a heat source as taught by Shimizu in order to provide alternative energy source heating to utilize the cheapest available heat source as taught by Shimizu.
Regarding claim 37, Tamaki discloses a fan (10a) configured to move air across the first heat exchanger (9a) and into the conditioned space, the controller being configured to output instructions for operation of the fan (figure 2 shows controller 101 outputs signal to 10a).
Regarding claim 38, Tamaki discloses the one or more temperature sensors comprise:
a first temperature sensor (207a) configured to detect the first air temperature of the conditioned space and transmit first temperature data indicative of the first air temperature;
a second temperature sensor (204) configured to detect the second air temperature of the exterior space and transmit second temperature data indicative of the second air temperature; and
a third temperature sensor (211-213) configured to detect the water temperature and transmit third temperature data indicative of the water temperature,
the temperature data comprising the first temperature data, the second temperature data, and the third temperature data.
Regarding claim 39, Tamaki discloses the refrigerant circuit includes a bypass proximate the third heat exchanger (14a), the bypass configured to permit a portion of the refrigerant to flow through the third heat exchanger and another portion of the refrigerant to bypass the third heat exchanger (as shown in figure 6, refrigerant flowing through valve 2a bypasses the third heat exchanger 14a).
Regarding claim 40, Tamaki and Shimizu disclose wherein when determining to heat the water via the heat source or to heat the water via refrigerant heat from the third heat exchanger comprises:
calculating a first coefficient of performance that is representative of a system efficiency associated with heating the water via refrigerant from the third heat exchanger (Shimizu provides for calculation at R19 for cost to heat with refrigerant and thus includes a coefficient of performance); and
calculating a second coefficient of performance that is representative of a system efficiency associated with heating the water via the heat source (Shimizu provides for calculation at R20 for cost to heat with kerosene and thus includes a coefficient of performance).
Regarding claim 41, Tamaki and Shimizu disclose wherein the controller is further configured to:
output instructions for heating the water via refrigerant heat from the third heat exchanger in response to determining that a ration between the first coefficient of performance and the second coefficient of performance is greater than 1.0 (inequality at step R23 provides for a ratio greater than 1 resulting in heating via heat pump at R22); and
output instructions for heating the water via the heat source in response to determining that the ratio between the first coefficient of performance and the second coefficient of performance is less than 1.0 (inequality at step R23 provides for a ratio less than 1 resulting in heating via kerosene at R24).
Additionally regarding utilizing an inequality vs a ratio because merely dividing both sides of the inequality by the calculated cost of electricity is a mere rearrangement of variables of a mathematical statement it is regarded as inherent in the control. Alternatively the simple substitution for one known comparison (an inequality) for another (a ratio) achieving predictable results has been held to be obvious to one of ordinary skill.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al (US 9,377,224), in view of Shimizu et al (US 4,943,003), and in further view of Hayashi et al (US 7,594,409)
Regarding claim 25, Tamaki discloses the controller (101) is further configured to:
(ii) output instructions for (operation shown in figure 3) (a) the refrigerant to flow from the compressor (1), to the second heat exchanger (4), and to the first heat exchanger (9a), (b) the refrigerant to bypass the third heat exchanger (14a), and (c) the heat source to output heat to the water (boiler 7 of Shimizu as provided in step R7 at col 4), thereby providing cooled air to the conditioned space and heat to the water (4:61-62 “Boiler 7 is also operated in the cooling air and hot-water supply mode” of Shimazu)
(iii) output instructions (operation shown in figure 5) for (a) the refrigerant to flow from the compressor (1), to the second heat exchanger (4), and to the third heat exchanger (14a) and (b) the refrigerant to bypass the first heat exchanger (9a), thereby providing refrigerant heat to the water and inactivating any heating or cooling for the conditioned space; and
(iv) output instructions (step R24 of Shimizu provides for only kerosene boiler operation) for (a) the compressor to stop a flow of refrigerant through the refrigerant circuit and (b) the heat source to output heat to the water, thereby providing heat to the water and inactivating any heating or cooling for the conditioned space. 
Regarding element (i) Tamaki provides for outputting instructions (operation shown in figure 7) for the refrigerant to flow from the compressor (1) to the third heat exchanger (14a) and to the first heat exchanger (9a), thereby providing cooled air to the conditioned space and refrigerant to heat the water. Tamaki lacks using the second heat exchanger in this mode. In other words Tamaki does not use both water and air to dissipate heat from the refrigerant in this mode. Hayahi discloses that it is known to balance heat dissipation between a hot water heat exchanger (3) and an air heat exchanger (6) to provide cooling at another heat exchanger (4). It would have been obvious to have utilized the second heat exchanger of Tamaki in the mode of figure 7 as taught by Hayahi in order to increase temperature control, prevent refrigerant dwelling, and manage refrigerant pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barger (US 2006/0179874) selection of air or water heat sinks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763